        Case 7:17-cv-08250-PMH-JCM
Case 7-17-cv-08250-PMH-JCM          Document
                              Document       104 inFiled
                                       103 Filed    NYSD 12/01/20 Page 1 ofPage
                                                           on 11/30/2020    4   1 of 4
        Case 7:17-cv-08250-PMH-JCM
Case 7-17-cv-08250-PMH-JCM          Document
                              Document       104 inFiled
                                       103 Filed    NYSD 12/01/20 Page 2 ofPage
                                                           on 11/30/2020    4   2 of 4
        Case 7:17-cv-08250-PMH-JCM
Case 7-17-cv-08250-PMH-JCM          Document
                              Document       104 inFiled
                                       103 Filed    NYSD 12/01/20 Page 3 ofPage
                                                           on 11/30/2020    4   3 of 4




                     1st         December




                                       Philip M. Halpern
        Case 7:17-cv-08250-PMH-JCM
Case 7-17-cv-08250-PMH-JCM          Document
                              Document       104 inFiled
                                       103 Filed    NYSD 12/01/20 Page 4 ofPage
                                                           on 11/30/2020    4   4 of 4
